MORRISON, Presiding Judge.
The offense is driving while intoxicated; the punishment, 30 days in jail and a fine of $50.00.
The sole question presented for review is the legality of the arrest of the appellant and the admissibility of the evidence of those who observed him following the arrest.
The arrest was made by an agent of the Treasury Department of the United States Government. He was not acting in his official capacity or in connection with his employment. He had no warrant authorizing appellant’s arrest.
Attracted by the manner in which appellant was driving his automobile, the arresting party decided to arrest him, in the belief that he was inz no condition to drive the car. All the evidence showing appellant’s' intoxication at the time of the arrest was the result of and by reason of the arrest.'
*619It is insisted that the arrest was illegal.
This identical contention was overruled in McEathron v. State, No. 27,739 (this day decided). (Page 619, this volume).
Finding no reversible error, the judgment of the trial court is affirmed.